         Case 1:18-cr-03495-JCH Document 124 Filed 09/23/20 Page 1 of 15




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

       Plaintiff,
v.                                                            No. 18-cr-3495 JCH

DOUGLAS D. SMITH

       Defendant.

                           MEMORANDUM OPINION AND ORDER

       This matter is before the Court on Defendant Douglas Smith’s Motion to Dismiss under

Rule 12(b) for Insufficient Evidence (ECF No. 50) and Motion for Production of Grand Jury

Transcripts (ECF No. 51). Defendant requests a hearing on the motion for production of grand

jury transcripts, but the Court finds that a hearing is not necessary to resolve the legal issues. The

Court, having considered the motions, briefs, evidence, applicable law, and otherwise being fully

advised, concludes that the motions should be denied.

       I.      FACTUAL BACKGROUND

       A federal grand jury charged Defendant Smith, a non-Indian, with unlawfully killing Jane

Doe, an Indian, with malice aforethought on or about May 5, 2018, in Indian Country, in violation

of 18 U.S.C. §§ 1152 and 1111. See Indictment, ECF No. 24. The parties agree that the alleged

crime occurred on Defendant’s property at 826 N. Riverside Drive in Española. Compare Gov.’s

Resp. 1, ECF No. 53, with Def.’s Mot. 2-4, 6, ECF No. 47. Defendant called 911 to report that

“there was someone breaking in into the building back here, and I shot somebody.” Dispatch Call

Tr. 2:6-7, ECF No. 52-7.

       On May 5, 2018, Defendant spoke to Officer Rael of the Española Police Department

(“EPD”) in which he described what occurred as follows:
         Case 1:18-cr-03495-JCH Document 124 Filed 09/23/20 Page 2 of 15




       Smith: The shadow started running after the first shot cause I knew I wasn’t
       pointing it at the shadow and uh started running and I just shot several times after
       that first one.

       Police: Okay, so do they start running before or after you shot?

       Smith: After I shot the first one cause I know I shot to miss on the first one.

       Police: Okay, what do you mean by you shot to miss?

       Smith: I didn’t point at the shadow. I pointed to the side to scare and then uh
       whoever it was started running and uh and I, didn’t think I was hitting it. I didn’t
       think I could hit anybody actually. Cause I wasn’t aiming I was just shooting.

Body Cam Tr. 1, 3:4-11, ECF No. 52-6.

       Later that same day, EPD Detective Byron Abeyta interviewed Defendant, after reading

him his Miranda rights. See May 5, 2018 Tr. 3:11-5:11, ECF No. 52-5. Defendant said his property

had been broken into four times since November, so they put in motion sensors. See id. at 8:16-

9:6. He admitted to using his gun in some of the prior incidents: “just to scare them away because

I’ve shot at – shot to scare people away before.” Id. at 12:6-7. For one guy on his property that left

a guitar behind, Defendant said he “shot to miss him again, too” and when he took off running,

Defendant “went pow, pow, pow again, just like I did with this girl.” Id. at 13:6-12.

       He described the incident for which he has been charged in this case as follows:

       And I heard somebody at my mom’s trailer and then I saw somebody and then
       somebody – there was a shadow, like, looking down, trying to eyeball in my
       direction. And I got scared witless, and I just went – and they were there, and I
       went, pow, off to this side and then it took off, the shadow took off and then went
       behind the bushes, and I couldn’t see.

              And I thought they had run off all over – kept going, and I just went bam,
       bam, bam, bam three or four times. I couldn’t – I didn’t see anybody. I was just
       panicky shooting to scare them off because scaring them is better than shooting
       them. That’s why I wouldn’t have to go through this if I had managed to scare this
       person off and not hit them.

             But I was not trying to hit anybody. I didn’t see behind the – there’s, like, a
       – some – there’s one tree there that’s about, uh, yay big around then some bushes

                                                  2
         Case 1:18-cr-03495-JCH Document 124 Filed 09/23/20 Page 3 of 15




       and stuff on that – on that side. So I couldn’t see anybody. I wasn’t really shooting
       at anybody at that point, just shooting to make noise to get them to run off.

Id. at 10:9-11:4. When repeating his story, Defendant stated:

       So I shot to miss, missed the trailer and missed the – I think I shot to miss the trailer,
       sure hope so. But at that point, I was scared shitless because that person was
       eyeballing me, and I thought, oh, shit. They’re going to start blasting away at me,
       so I thought I better scare them off….

       I shot to miss the trailer so it was behind – it was over to the side of her….

       She started running and ran behind the bushes, and then I couldn’t see. I thought
       she was already gone, but I was still scared witless and just – I don’t know how
       many rounds I shot, four or five all together….

       If I had seen, I would have definitely shot to miss. But I thought whoever it was
       had already taken off running so I was just making noise -- … with no intentions
       of hitting anybody.

Id. at 14:24-16:8.

       On May 7, 2018, FBI Special Agents Travis Taylor and Michelle Cobb interviewed

Defendant after reading him his Miranda rights. See May 7, 2018 Interview Tr. 2:21-7:21, ECF

No. 52-3. Defendant told agents he set up motion sensors on his property following multiple break-

ins at his property. See id. at 25:1-29:24. After putting in the motion sensors, he had another

trespasser on his property the day after Christmas. See id. at 30:1-33:2. Approximately two weeks

later, Defendant said he heard the motion sensor go off, and because he was scared, he took his

pistol. See id. at 33:5-14. He then explained again the incident with the guy with the guitar: “I saw

a shadow at the back end of the trailer, bent down doing something, and I cocked the pistol and

went pow, definitely missing both him and the trailer, just to scare him off. And he got up and took

off running, and then I just went pow, pow, pow a couple of more times.” Id. at 33:15-20. When

asked about the incident on May 4th-5th, Defendant stated he heard motion sensors go off twice




                                                   3
         Case 1:18-cr-03495-JCH Document 124 Filed 09/23/20 Page 4 of 15




before, but he found nothing. See id. at 36:23-37:3. But, when the motion sensor went off again,

Defendant said he

        went out again and stood on the back porch, and then I saw the shadow over by the
        trailer again, somebody trying to break in, and I just panicked, panicked. I lost any
        – fear took over, cocked the gun right away, and I shot behind the trailer like I did
        with the other guy.

                And then she – I didn’t know it was a she – the shadow, took off, and I was
        just scared, just shooting. And then, uh – to scare them off, just to scare them off.
        And I went out the back gate, and I thought, oh, what if there’s – what if they come
        back so – because I didn’t know I had hit anybody.

Id. at 37:7-18. When asked to repeat what happened, the following exchange occurred:

        Mr. Smith: After the first shot, which is behind the – I just went total fear.

        FBI SA Taylor: What was the – the person doing?

        Mr. Smith: Running. I thought they – I thought whoever it was had already run off
        so I was just shooting to make sure that they were scared.

Id. at 40:7-13.

        He later said, when he shot behind the trailer, it was “[b]ehind the trailer to miss.” Id. at

47:12. He said the shadow ran away going out toward the street, fleeing, but that at the time he

couldn’t see where the person was so he figured the person was already out of the area and he was

shooting to make sure they were as afraid as he was. See id. at 47:18-48:7. Agents then asked

Defendant to draw a picture of what happened. See id. at 48:8-54:15. Defendant drew a diagram

of where he was, where Jane Doe was initially, where he shot initially, which direction she started

running, and the direction of his shots. Compare May, 7, 2018 Diagram, ECF No. 61-1, with May

7, 2018 Tr. 48:8-54:15, ECF No. 52-3.

       When asked why more trespassing incidents started occurring in November, Defendant

responded that he thought it was “because the first ones who’ve went through found that it was so

easy that they spread the word, and that’s why I thought shooting, you know, maybe that’ll spread

                                                  4
         Case 1:18-cr-03495-JCH Document 124 Filed 09/23/20 Page 5 of 15




the word that don’t go over there; you’ll probably get shot. So that’s – shooting just to warn them

away, to scare them away.” May 7, 2018 Tr. 44:20-45:1, ECF No. 52-3. When asked about the

prior incident in which he fired warning shots, Defendant said that about two years ago, somebody

tried to break in the front door, and when Defendant opened the door, the person was right here,

so Defendant cocked his gun and fired through the door up into the roof. Id. at 56:2-15. Regarding

the incident with the guy with the guitar case, Defendant stated “it was a frightening release to

shoot in his general direction but miss.” Id. at 57:12-16.

        During the preliminary/detention hearing held on May 9, 2018, Special Agent Taylor

testified that his knowledge of the case was based on Defendant’s interviews with the EPD and the

FBI. See Tr. 3:8-12, ECF No. 52-2. Special Agent Taylor stated that Defendant “saw a shadow by

his camper trailer, fired a warn, a shot to the left of the camper trailer and the shadow moved to,

began to move and run to the left in that direction and more shots were fired in that direction.” Id.

at 3:18-21. Special Agent Taylor confirmed that Defendant’s statement recited the facts to which

he testified as to the shooting towards the figure that night. See id. at 4:10-12. He explained that

Defendant in his FBI interview “reiterated to me the same facts that he had talked to the Española

detective about and in addition, talked about several incidents like this where he had fired shots at

people in his backyard….” Id. at 4:18-21. When asked to give more detail about how the defendant

explained firing shots at the victim, Special Agent Taylor explained:

        Third time he came out, he saw a shadowy figure by his camper trailer, or by his
        uh deceased mother’s camper trailer that is adjacent to the garden and the porch.
        The shadowy figure crouched down. At that point, he stated he feared that uh he
        was in danger. When asked if that shadow figure made any movements toward him
        or had anything in their hand, he stated that he did not see anything nor did they
        move towards him so he fired a shot to the left of the camper trailer. After the first
        shot, the shadow figure moved in that direction and he fired, continued to fire shots
        in that same general direction.

Id. at 6:7-14.

                                                  5
         Case 1:18-cr-03495-JCH Document 124 Filed 09/23/20 Page 6 of 15




       During the follow-up bail/bond review hearing held on July 5, 2018, Assistant United

States Attorney (“AUSA”) Novaline Wilson, described Defendant as having “admitted to prior

conduct of shooting at people.” July 5, 2018 Hr’g Tr. 10:23-11:1, ECF No. 52-4. In the affidavit

supporting a search warrant in August 2019, Special Agent Taylor averred that Defendant had told

Detective Abeyta in the interview that he “continued to shoot in the same general direction of the

person, as he has done on a prior occasion with another person on his property.” Aff. 3, ECF No.

52-1 at 8 of 15.

       II.     Elements of Second-Degree Murder

       Defendant is charged with second-degree murder under 18 U.S.C. § 1111, which is “the

unlawful killing of a human being with malice aforethought.” 18 U.S.C. § 1111(a). To convict the

defendant of second-degree murder, the Government must prove the defendant caused the death

of the victim named in the indictment with malice aforethought and the killing took place within

the territorial jurisdiction of the United States. See Tenth Circuit Pattern Instructions No. 2.53. See

also United States v. Visinaiz, 428 F.3d 1300, 1306 (10th Cir. 2005) (describing second-degree

murder elements as (1) defendant killed a person, (2) defendant acted unlawfully, (3) defendant

acted with malice, (4) defendant is an Indian, and (5) he committed the crime within Indian

Country). The act is unlawful if the killing was without excuse or justification. Visinaiz, 428 F.3d

at 1307. “Malice, as defined for purposes of second degree murder, requires either: (1) general

intent to kill, or (2) intent to do serious bodily injury; (3) depraved heart recklessness, or (4) a

killing in the commission of a felony that is not among those specifically listed in the first degree

murder statute.” Id. See also United States v. Pearson, 203 F.3d 1243, 1271 (10th Cir. 2000)

(describing second-degree murder’s malice aforethought element as “satisfied by: (1) intent-to-kill

without the added ingredients of premeditation and deliberation; (2) intent to do serious bodily


                                                  6
        Case 1:18-cr-03495-JCH Document 124 Filed 09/23/20 Page 7 of 15




injury; (3) a depraved-heart; or (4) commission of a felony when the crime does not fall under the

first-degree murder paragraph of § 1111(a).”). In determining whether the requisite malice element

is met, a jury may consider the use of a weapon and the manner in which the defendant used the

weapon to cause death. See Tenth Circuit Pattern Instructions No. 2.53.

       The mens rea element distinguishes second-degree murder from involuntary manslaughter.

United States v. Brown, 287 F.3d 965, 974 (10th Cir. 2002). The former is a general intent crime

that requires malice aforethought, which may be proven “by evidence of conduct which is reckless

and wanton, and a gross deviation from a reasonable standard of care, of such a nature that a jury

is warranted in inferring that defendant was aware of a serious risk of death or serious bodily

harm.” Id. The terms “depraved heart,” “reckless and wanton,” and “gross deviation from a

reasonable standard of care” are functionally equivalent for this crime. Id. In contrast, involuntary

manslaughter is “the unlawful killing of a human being without malice ... in the commission in an

unlawful manner, or without due caution and circumspection, of a lawful act which might produce

death.” Id. at 974-75 (quoting 18 U.S.C. § 1112(a)). For involuntary manslaughter, the defendant’s

acts must be grossly negligent, or have shown a “wanton or reckless disregard for human life.” Id.

at 975 (quoting United States v. Wood, 207 F.3d 1222, 1228 (10th Cir. 2000)). “The substantive

distinction is the severity of the reckless and wanton behavior: Second-degree murder involves

reckless and wanton disregard for human life that is extreme in nature, while involuntary

manslaughter involves reckless and wanton disregard that is not extreme in nature.” Id. (quoting

Wood, 207 F.3d at 1229).

       III.    Standard

       “The grand jury proceeding is accorded a presumption of regularity, which generally may

be dispelled only upon particularized proof of irregularities in the grand jury process.” United


                                                 7
         Case 1:18-cr-03495-JCH Document 124 Filed 09/23/20 Page 8 of 15




States v. R. Enterprises, Inc., 498 U.S. 292, 301 (1991) (quoting United States v. Mechanik, 475

U.S. 66, 75 (O’Connor, J., concurring in judgment)). An indictment that is valid on its face may

not be challenged on the basis that the evidence upon which it relied is unreliable. Bank of Nova

Scotia v. United States, 487 U.S. 250, 260-61 (1988). Indeed, the Supreme Court has declined to

require a prosecutor to present exculpatory information to the grand jury because of the grand

jury’s historical role as an accusatory body, not an adjudicatory one. United States v. Williams,

504 U.S. 36, 51 (1992). The Supreme Court reiterated that neither the history of the grand jury

institution, justice, nor the concept of a fair trial, requires a review of facially valid indictments on

grounds that the prosecutor’s presentation was “incomplete” or “misleading.” Id. at 54-55.

        Unless errors in grand jury proceedings prejudiced the defendant, a district court may not

dismiss the indictment. Bank of Nova Scotia, 487 U.S. at 254. Dismissal of the indictment “is

appropriate only if it is established that the violation substantially influenced the grand jury's

decision to indict, or if there is grave doubt that the decision to indict was free from the substantial

influence of such violations.” Id. at 256 (internal quotations omitted). An indictment may be

dismissed for prosecutorial misconduct before a grand jury if “technical” or “procedural” errors

affected the grand jury’s finding of probable cause or if the errors threatened the defendant’s “right

to fundamental fairness in the criminal process.” United States v. Lopez-Gutierrez, 83 F.3d 1235,

1244 (10th Cir. 1996) (quoting United States v. Kilpatrick, 821 F.2d 1456, 1466 (10th Cir. 1987)).

The former errors must have been raised before a petit jury renders a guilty verdict for a defendant

to succeed. See id. For the latter type of errors, a court considers “whether the prosecutor engaged

in ‘flagrant or egregious misconduct which significantly infringed on the grand jury's ability to

exercise independent judgment.’” Id. at 1245 (quoting Kilpatrick, 821 F.2d at 1466). Attempting




                                                   8
         Case 1:18-cr-03495-JCH Document 124 Filed 09/23/20 Page 9 of 15




to unfairly sway the grand jury or a pervasive attempt to charge without cause or undermine the

defense might be characterized as affecting a defendant’s right to fundamental fairness. See id.

       Grand jury proceedings are subject to strict secrecy rules. See Fed. R. Crim. P. 6(e)(2); R.

Enterprises, Inc., 498 U.S. at 299. An exception exists, however, for courts to authorize disclosure

in connection with a judicial proceeding or at the request of a defendant “who shows that a ground

may exist to dismiss the indictment because of a matter that occurred before the grand jury.” Fed.

R. Crim. P. 6(e)(3)(E)(i)-(ii). Nevertheless, a defendant must make a “strong showing of

particularized need before grand jury materials are disclosed.” United States v. Warren, 747 F.2d

1339, 1347 (10th Cir. 1984). “Specifically, a party seeking grand jury materials must show (1) the

materials are needed to avoid a possible injustice in another judicial proceeding, (2) the need for

disclosure is greater than the need for continued secrecy, and (3) the request is structured to cover

only material so needed.” In re Grand Jury 95-1, 118 F.3d 1433, 1437 (10th Cir. 1997). The

request must be more than a fishing expedition. Id. A defendant must point to something in the

record that suggests “the prosecution engaged in improper conduct before the grand jury.” United

States v. Edelson, 581 F.2d 1290, 1291 (7th Cir. 1978). Once the defendant makes the

particularized need showing, the court must weigh the importance of secrecy and the need for the

grand jury transcripts by examining the transcripts in camera and structuring an appropriate order

limited to the claimed need. See United States ex rel. Stone v. Rockwell Intern. Corp., 173 F.3d

757, 759 (10th Cir. 1999).

       IV.     Motion for Production of Grand Jury Transcripts

               A. Cross-examination and use of grand jury transcripts

       Defendant contends that Ercilia Trujillo, Defendant’s neighbor, testified before the grand

jury, despite not being able to testify to the material facts of the charge, and thus, defense counsel


                                                  9
        Case 1:18-cr-03495-JCH Document 124 Filed 09/23/20 Page 10 of 15




has a good faith belief that other witnesses testified before the grand jury. Defendant seeks

disclosure of the transcripts of those who testified, or alternatively, an in camera review of the

transcripts. Defendant contends that his right to cross-examine witnesses under the Sixth

Amendment and his right to due process under the Fifth Amendment may be violated if the

Government does not disclose the transcripts well enough in advance of trial to effectively use

them to impeach witnesses, test their credibility, and/or refresh memories.

       The Jencks Act requires the government to disclose to criminal defendants any statement

made by a government witness that is “in the possession of the United States” once that witness

has testified. 18 U.S.C. § 3500(a) & (b). The Act “manifests the general statutory aim to restrict

the use of such statements to impeachment.” Palermo v. United States, 360 U.S. 343, 349 (1959).

The purpose of the Act is to protect the government’s files from unwarranted disclosure and to

give defendants access to materials usable for impeachment. See United States v. Smaldone, 544

F.2d 456, 460 (10th Cir. 1976).

       The Jencks Act defines a witness “statement” as (1) a written statement made by the

witness and signed or otherwise adopted or approved by him; (2) a stenographic, mechanical,

electrical, or other recording or transcription thereof, that is a substantially verbatim recital of an

oral statement made by the witness and recorded contemporaneously with the making of such oral

statement; or (3) a statement or transcription thereof made by the witness to a grand jury. 18 U.S.C.

§ 3500(e). The defendant has the burden to show that particular materials qualify as “statements”

and that the purported statements relate to the subject matter of the witness’s testimony. Smaldone,

544 F.2d at 460.

       Under the Jencks Act, the Court cannot compel the early production of the statements. Nor

did Defendant make the particularized showing that there is a need for early disclosure of any


                                                  10
        Case 1:18-cr-03495-JCH Document 124 Filed 09/23/20 Page 11 of 15




specific witness statements. The Court, nevertheless, strongly encourages the Government to

disclose Jencks Act material well before trial to avoid trial continuances and delays.

               B.      Characterization of evidence before the grand jury

       Defendant argues that grounds may exist to dismiss the indictment because there is no

evidence of malice aforethought to sustain the charge of second-degree murder under 18 U.S.C. §

1111. Defendant asserts that the Government has a pattern of mischaracterizing the evidence at

previous hearings and that it may have similarly misled the grand jury in its understanding of the

evidence. Defendant contends that it was misleading for Special Agent Taylor to indicate that

Defendant confessed to firing shots in the direction of the shadow, implying that he aimed in the

direction of the intruder. Compare May 9, 2018 Tr. 3:20-21, ECF No. 52-2 (“the shadow moved

to, began to move and run to the left in that direction and more shots were fired in that direction”),

id. 4:10-12 (responding “Yes” to AUSA’s question of “And that statement did it recite the facts

that you just testified to as far as shooting towards the figure that night?”), with May 7, 2018 Tr.

37:14-16, ECF No. 52-3 (“the shadow, took off, and I was just scared, just shooting. And then, uh

– to scare them off, just to scare them off”); id. at 40:8-13 (“I just went total fear... I thought

whoever it was had already run off so I was just shooting to make sure that they were scared.”).

       According to Defendant, Special Agent Taylor and AUSA Wilson also misleadingly said

that Defendant had fired shots at people on prior occasions. Compare May 9, 2018 Tr. 4:20-21,

ECF No. 52-2 (“talked about several incidents like this where he had fired shots at people in his

backyard….”); Aff. 3, ECF No. 52-1 at 8 of 15 (stating defendant said he “continued to shoot in

the same general direction of the person, as he has done on a prior occasion with another person

on his property”), July 5, 2018 Hr’g Tr. 11:1, ECF No. 52-4 (“he admitted to prior conduct of

shooting at people”), with May 7, 2018 Tr. 33:16-18, ECF No. 52-3 (“I cocked the pistol and went


                                                 11
        Case 1:18-cr-03495-JCH Document 124 Filed 09/23/20 Page 12 of 15




pow, definitely missing both him and the trailer, just to scare him off.”); id. at 56:14-15 (“I just

cocked the gun and fired through the door up into the roof, pow.”); May 5, 2018 Tr. 10:16-20,

ECF No. 52-5 (“And I thought they had run off all over – kept going, and I just went bam, bam,

bam, bam three or four times. I couldn’t – I didn’t see anybody. I was just panicky shooting to

scare them off because scaring them is better than shooting them.”). Defendant asserts that if the

inaccurate statements of what Defendant admitted to saying were presented to the grand jury, then

he was deprived of his right to a grand jury and is entitled to dismissal.

       The Court is not convinced that Defendant has made the particularized showing necessary

to compel disclosure of the grand jury transcripts. Defendant must show that the prosecutor

engaged in misconduct before a grand jury that affected the grand jury’s finding of probable cause

or that the errors threatened the defendant’s “right to fundamental fairness in the criminal process.”

The purported potential misrepresentations about which Defendant complains do not amount to

flagrant or egregious misconduct that would have significantly infringed on the grand jury's ability

to exercise independent judgment. Even assuming that Special Agent Taylor testified before the

grand jury as he did on May 9, 2018 at the preliminary hearing, he would have said that Defendant

admitted that “the shadow moved to, began to move and run to the left in that direction and more

shots were fired in that direction.” See May 9, 2018 Tr. 3:20-21, ECF No. 52-2. While some of

Defendant’s statements may be construed as saying that he did not intend to fire in the direction

of the shadow, other statements made by Defendant and his own diagram lend support to what

Special Agent Taylor testified. Reasonable inferences could be made from Defendant’s diagrams

and statements explaining them that he admitted to knowing the direction the shadow moved and

to knowingly firing shots in that direction. Although Defendant may also have made other

statements that are more exculpatory in nature, as the Supreme Court in Williams instructs, the


                                                 12
        Case 1:18-cr-03495-JCH Document 124 Filed 09/23/20 Page 13 of 15




Court may not review the grand jury proceedings to ensure that the prosecutor presented complete

information to the grand jury. See Williams, 504 U.S. at 51-55.

       As for the prior incidents, there is evidence in the record that supports a reasonable

inference that Defendant admitted to having fired shots at a person on a prior occasion. Compare

May 9, 2018 Tr. 4:20-21, ECF No. 52-2 (“talked about several incidents like this where he had

fired shots at people in his backyard….”); with May 7, 2018 Tr. 57:12-16, ECF No. 52-3 (regarding

incident with guy with guitar case, Defendant said that “it was a frightening release to shoot in his

general direction but miss”). However, regarding the second prior occasion, Defendant said he

shot into the roof, so Special Agent Taylor’s statement that Defendant admitted to firing shots at

people in “several” prior incidents, rather than one, was misleading.

       Even assuming Special Agent Taylor may have made the same misleading statement about

prior incidents before the grand jury, the Court is not convinced the Government or its witnesses

likely made misstatements that substantially influenced the grand jury's decision to indict or

engaged in flagrant misconduct before the grand jury to warrant impinging on the secrecy of the

grand jury proceedings. The potential misleading statement did not pertain to the charged crime or

undermine the probable cause regarding the incident in question. Moreover, any prejudice from

the statement that Defendant previously shot in the general direction of several persons trespassing

on his property, rather than one, is minimal. Again, based on Supreme Court precedent, the

prosecutor had no duty to present to the grand jury other evidence in Defendant’s favor that he was

not shooting at the person in the prior incident, but rather panicky shooting and/or shooting into

the roof. Therefore, even if the prosecutor or a witness made similar statements during the grand

jury proceedings as they did in other hearings, Defendant could not establish that the prosecutor

engaged in misconduct that undermined the grand jury’s finding of probable cause or substantially


                                                 13
        Case 1:18-cr-03495-JCH Document 124 Filed 09/23/20 Page 14 of 15




influenced the grand jury's decision to indict or that there is grave doubt that the decision to indict

was free from the substantial influence of such violations.

        Consequently, Defendant has not shown that a ground exists to dismiss the indictment to

warrant disclosure of the grand jury transcripts. Because Defendant has not made the requisite

showing, the Court will deny Defendant’s motion to compel disclosure of the grand jury

transcripts.

        V.     Motion to Dismiss under Rule 12(b) for Insufficient Evidence

        An indictment is required to be "plain, concise, and a definite written statement of the

essential facts constituting the offense charged." Fed. R. Crim. P. 7(c)(1). "An indictment is

sufficient if it sets forth the elements of the offense charged, puts the defendant on fair notice of

the charges against which he must defend, and enables the defendant to assert a double jeopardy

defense." United States v. Todd, 446 F.3d 1062, 1067 (10th Cir. 2006) (quoting United States v.

Dashney, 117 F.3d 1197, 1205 (10th Cir. 1997)).

        “Generally, the strength or weakness of the government's case, or the sufficiency of the

government's evidence to support a charge, may not be challenged by a pretrial motion.” United

States v. Hall, 20 F.3d 1084, 1087 (10th Cir. 1994). When examining the sufficiency of an

indictment, the court should look solely to the basis of the allegations made on the face of the

indictment, and such allegations are to be taken as true. Id. “Courts should refrain from considering

evidence outside the indictment when testing its legal sufficiency.” Id. The Tenth Circuit,

nonetheless, has permitted pretrial dismissal of an indictment based on insufficiency of the

evidence where the underlying facts were essentially undisputed, and the government did not

object to the district court’s examination of evidence outside the four corners of the indictment. Id.

The Tenth Circuit noted, however, that a pretrial determination that, as a matter of law, the


                                                  14
        Case 1:18-cr-03495-JCH Document 124 Filed 09/23/20 Page 15 of 15




government is incapable of proving its case beyond a reasonable doubt is “the rare exception.” Id.

at 1088.

        This case is not “the rare exception.” The Government objects to this Court’s consideration

of evidence at this stage in the proceedings and the operative facts are disputed. There are thus not

undisputed facts before the Court showing, as a matter of law, that Defendant could not have

committed the offense for which he was indicted. The Court will therefore limit its consideration

of the sufficiency of the indictment to the allegations contained therein. Cf. Todd, 446 F.3d at 1068

(concluding that dismissals under Hall exception are not made on account of lack of evidence to

support government’s case, but because undisputed evidence shows that, as matter of law,

defendant could not have committed offense). Because the indictment contains the elements of

second-degree murder, the date, and the place, it sufficiently puts the defendant on fair notice of

the charge against which he must defend and enables him to assert a double jeopardy defense. The

Court will therefore deny Defendant’s motion to dismiss the indictment. The factual issues

Defendant raises will be issues for the jury to resolve at trial. See United States v. Pope, 613 F.3d

1255, 1259 (10th Cir. 2010) (“If contested facts surrounding the commission of the offense would

be of any assistance in determining the validity of the motion, Rule 12 doesn't authorize its

disposition before trial.”).

        IT IS THEREFORE ORDERED that Defendant’s Motion to Dismiss under Rule 12(b)

for Insufficient Evidence (ECF No. 50) and Defendant’s Motion for Production of Grand Jury

Transcripts (ECF No. 51) are DENIED.



                                      ______________________________________________
                                      SENIOR UNITED STATES DISTRICT JUDGE
                                      JUDITH C. HERRERA



                                                 15
